Order entered April 11, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-22-00053-CV

         IN THE INTEREST OF A.W., K.W., AND C.B., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-16-18501

                              No. 05-22-00054-CV

                    IN THE INTEREST OF A.H., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-22246

                                   ORDER

      Before the Court is the Department’s April 8, 2022 first motion to extend

time to file its briefs. We GRANT the motion and ORDER the briefs be filed no

later than April 29, 2022.


                                          /s/   DENNISE GARCIA
                                                JUSTICE